           Case 2:18-cr-00035-TLN Document 57 Filed 05/11/20 Page 1 of 3


1    MICHAEL B. BIGELOW
     Attorney at Law
2    State Bar No. 65211
     1621 McClaren Dr.
3    Carmichael, CA. 95608
     Telephone: (916) 443-0217
4    Email:LawOffice.mbigelow@gmail.com
5    Attorney for Defendant
     Carlos Martinez
6
                       IN THE UNITED STATES DISTRICT COURT
7
                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,        )    Case No. 2:18-cr-35 TLN
10                                    )
                Plaintiff,            )    STIPULATION AND ORDER MODIFYING
11                                    )    CONDITIONS OF RELEASE
          vs.                         )
12                                    )
     CARLOS MARTINEZ                  )
13                                    )
                Defendant             )
14                                    )
15
          Plaintiff United States of America, by and through its
16
     counsel of record, and defendant, by and through defendant’s
17
     counsel of record, with the concurrence of defendant’s Pre-Trial
18

19
     Service Officer, Darryl Walker, hereby stipulate as follows:

20        Following sentencing, and by previous order, defendant was

21   ordered to self-surrender to BOP on June on June 1, 2020. That

22   order was modified to permit self-surrender on November 9, 2020,

23   on standard pre-trial conditions of release.
24        By this stipulation, with the concurrence of the
25
     defendant’s pretrial service officer, because Mr. Martinez has



                                          -1-
           Case 2:18-cr-00035-TLN Document 57 Filed 05/11/20 Page 2 of 3


1    been under supervision for over two years and has been compliant
2    the whole time, those standard conditions of release are
3
     modified to the extent that Mr. Martinez is no longer required
4
     to call PTS Officer Darryl Walker every day in four-hour
5
     increments. Nor is PTS officer required to visually see Mr.
6
     Martinez once a week.
7
          This order modifying defendant’s sentence to home
8
     confinement as set forth in this stipulation, shall remain in
9
     effect until such time as defendant self-surrenders to BOP on
10
     November 9, 2020 to serve the balance of his term of
11

12
     imprisonment, or is otherwise modified.

13

14

15   IT IS SO STIPULATED

16   DATED: May 8, 2020                       /s/Michael B. Bigelow

17                                            MICHAEL B. BIGELOW
                                              Attorney for Carlos Martinez
18
     DATED: May 8, 2020
19

20

21
                                              /S/Justine Lee
                                              JUSTINE LEE
22                                            Assistant United States Attorney

23

24

25




                                        -2-
           Case 2:18-cr-00035-TLN Document 57 Filed 05/11/20 Page 3 of 3


1                                       ORDER
2     IT IS SO ORDERD.
3

4
     Dated: May 8, 2020
5                                       _____________________
                                        Hon. Troy L. Nunley
6                                       United States District Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                        -3-
